DETAILED ACTION
This Office action is in response to the Amendment filed on 17 February 2021.  Claims 1-10 and 20-26 are pending in the application.  Claims 11-19 have been cancelled. Claims 21-26 are newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sando et al., US PG pub. 20050116322 A1; in view of Chi et al., US patent 8357564 B2, of record.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sando et al., US PG pub. 20050116322 A1; in view of Chi et al., US patent 8357564 B2; further in view of Pavier US PG pub. 20070096270 A1, of record.

With respect to claim 1, Sando discloses a first leadframe (21, fig. 2C) including a plurality of leads (21, fig. 8b) and a conductor (21 where chip 22a and 22B share connection, fig. 2C); a first semiconductor die (22A, fig. 2C; 20D, fig. 8b) mounted on a first surface (top surface of 21 where chip 22A,22B formed on) of the first leadframe (21, fig. 2C) and attached to a first subset of the plurality of leads (21 under die 22A, fig. 2C) and the conductor (21 where chip 22a and 22B share connection, fig. 2C); a second semiconductor die (20E, fig. 8b) mounted on the first surface (top surface of 21 where chip 22A,22B formed on) of the first leadframe (21, fig. 2C) and attached a second subset of the plurality of 

    PNG
    media_image1.png
    191
    473
    media_image1.png
    Greyscale

Sando does not disclose that the second leadframe (11, fig. 2C; 11, 14 and 27, fig. 8b; paragraph [0029] as shown in figure 1 that island 12 is integral with the lead 11, and also functions as a ground lead) provides a ground return path between the between the first semiconductor die (22A, fig. 2C; 20D, fig. 8b) and the second semiconductor die (20E, fig. 8b) for the electrical signal or that the conductor (21 where chip 22a and 22B share  connection, fig. 2C) provides a direct electrical connection (wiring layer  25 connected to the connector and solder bump on under 22b also connected to same connector) for an electrical signal between the first semiconductor die (22A, fig. 2C; 20D, fig. 8b) and the second semiconductor die (20E, fig. 8b). 
However, Sando discloses in figure 7 that one of the leads 11 are connected to a ground path. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a ground path for a semiconductor device since is it obvious to have device connect to ground to prevent current leakage.

Therefore, it would have been obvious to a person having ordinary skill in the art to include a direct contact connector since less connection between chips can produce smaller semiconductor devices, and smaller devices typically consume less power, have higher performance, and can be produced more efficiently.
With respect to claim 2, Sando discloses mold compound (23, fig. 8b) covering portions of the first leadframe (21, fig. 2C) but not the second leadframe (11, fig. 2C; 11, 14 and 27, fig. 8b). 
With respect to claim 3, Sando discloses wherein the mold compound (23, fig. 8b) further covers portions of the first semiconductor die (22A, fig. 2C; 20D, fig. 8b) and the second semiconductor die (20E, fig. 8b). 
With respect to claim 4, Sando discloses wherein the mold compound forms a first mold (23, fig. 8b), the package further comprising a second mold (15, fig. 8b) of mold compound, the second mold (15, fig. 8b) of mold compound filling space between the first leadframe (21, fig. 2C) and the second leadframe (11, fig. 2C; 11, 14 and 27, fig. 8b) and covering the first mold (23, fig. 8b) and portions of the second leadframe (11, fig. 2C; 11, 14 and 27, fig. 8b). 
With respect to claim 5, Sando discloses wherein the second leadframe (11, fig. 2C; 11, 14 and 27, fig. 8b) forms a recess with the first leadframe (21, fig. 2C), the first semiconductor die (22A, fig. 2C; 20D, fig. 8b), and the second semiconductor die (20E, fig. 8b) all recessed relative to portions of the second leadframe (11, fig. 2C; 11, 14 and 27, fig. 8b) surrounding the recess, and wherein the second mold (15, fig. 8b) of mold compound further covers the first semiconductor die (22A, fig. 2C; 20D, fig. 8b) and the second semiconductor die (20E, fig. 8b) within the recess. 
With respect to claim 6, Sando discloses wherein the second mold (15, fig. 8b) of mold compound is flush with a surface of the second leadframe (11, fig. 2C; 11, 14 and 27, fig. 8b) opposite the first leadframe (21, fig. 2C) such that the surface of the second leadframe (11, fig. 2C; 11, 14 and 27, fig. 8b) opposite the first leadframe (21, fig. 2C) is exposed on a package surface of the package. 

With respect to claim 8, Sando discloses wherein the first semiconductor die (22A, fig. 2C; 20D, fig. 8b) is mounted on the first surface (top surface of 21 where chip 22A,22B formed on) of the first leadframe (21, fig. 2C) in a first flip chip arrangement, and wherein the second semiconductor die (20E, fig. 8b) mounted on the first surface (top surface of 21 where chip 22A,22B formed on) of the first leadframe (21, fig. 2C) in a second flip chip arrangement. 
With respect to claim 9, Sando discloses wherein the second leadframe (11, fig. 2C; 11, 14 and 27, fig. 8b) forms a recess with the first leadframe (21, fig. 2C), the first semiconductor die (22A, fig. 2C; 20D, fig. 8b), and the second semiconductor die (20E, fig. 8b) all recessed relative to portions of the second leadframe (11, fig. 2C; 11, 14 and 27, fig. 8b) surrounding the recess. 
With respect to claim 10, Sando discloses wherein the first semiconductor die (22A, fig. 2C; 20D, fig. 8b) wherein the chip can be transistors (paragraph [0028]) however Sando did not discloses the die is a gallium nitride die.  Pavier discloses multi-chip lead frame packaging device can have a plural dies that form within the same leadframe can have said die form of material GaN Based MOSFETs. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to use GaN based transistor in Sando’s semiconductor die since die in packaging can be interchangeable.
With respect to claim 20, Sando discloses a first leadframe (21, fig. 2C) including a plurality of leads (21, fig. 8b); a first semiconductor die (22A, fig. 2C; 20D, fig. 8b) mounted on a first surface (top surface of 21 where chip 22A,22B formed on) of the first leadframe (21, fig. 2C) and attached to a first subset of the plurality of leads (21 under 22A, fig. 2C) and a conductor (21 where chip 22a and 22B share connection, fig. 2C); a second semiconductor die (20E, fig. 8b) mounted on the first surface (top surface of 21 where chip 22A,22B formed on) of the first leadframe (21, fig. 2C) and attached to a second subset of the plurality of leads (21 under 20E, fig. 8b) and the conductor (14, fig. 8b); wherein the conductor provides an indirect electrical connection for an electrical signal between the first semiconductor die (22A, fig. 2C; 20D, fig. 8b) and the second semiconductor die (20E, fig. 8b); and a second leadframe (11, fig. 
Sando does not disclose that the second leadframe (11, fig. 2C; 11, 14 and 27, fig. 8b) provides a ground return path between the between the first semiconductor die (22A, fig. 2C; 20D, fig. 8b) and the second semiconductor die (20E, fig. 8b) for the electrical signal.  Furthermore, Sando does not disclose that the die is a gallium nitride die or that the conductor (21 where chip 22a and 22B share  connection, fig. 2C) provides a direct electrical connection for an electrical signal between the first semiconductor die (22A, fig. 2C; 20D, fig. 8b) and the second semiconductor die (20E, fig. 8b). 
However Sando discloses in figure 7 that one of the leads 11 are connected to a ground path. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a ground path for a semiconductor device since is it obvious to have device connect to ground to prevent current leakage. Pavier discloses multi-chip lead frame packaging device can have a plural dies that form within the same leadframe can have said die form of material GaN Based MOSFETs. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to use GaN based transistor in Sando’s semiconductor die since die in packaging can be interchangeable.
Chi discloses wherein the conductor (26, 28 and 30, fig. 6j) provides a direct electrical connection for an electrical signal between the first semiconductor die (140, fig. 6j) and the second semiconductor die (140, fig. 6j).
Therefore, it would have been obvious to a person having ordinary skill in the art to include a direct contact connector in Sando in view of Pavier since less connection between chips can produce smaller semiconductor devices, and smaller devices typically consume less power, have higher performance, and can be produced more efficiently.

With respect to claim 22, Sando discloses wherein the conductor (21 below package 20D and 20E, fig. 8B) of the first leadframe (21, fig. 2C) is electrically and physically isolated from the plurality of leads of the first leadframe (21, fig. 2C).  
With respect to claim 23, Sando discloses wherein the first semiconductor die (20D, fig. 8B) is separated from the second semiconductor die (20E, fig. 8b) by an area therebetween, the conductor (21 below package 20D and 20E, fig. 8B) extends continuously between a first end of the conductor (21 below package 20D and 20E, fig. 8B) and a second end of the conductor (21 below package 20D and 20E, fig. 8B), the first end of the conductor (21 below package 20D and 20E, fig. 8B) extends beyond a first side of the area, and the second end of the conductor (21 below package 20D and 20E, fig. 8B) extends beyond a second side of the area opposite the first side.  
With respect to claim 24, Sando discloses wherein the conductor (21 below package 20D and 20E, fig. 8B) is a first conductor (21 below package 20D and 20E, fig. 8B), the second leadframe (11, fig. 2C; 11, 14 and 27, fig. 8b) includes a second conductor (21 below package 20D and 20E, fig. 8B) extending between a first end of the second conductor (21 below package 20D and 20E, fig. 8B) and a second end of the second conductor (21 below package 20D and 20E, fig. 8B), the first end of the second conductor (21 below package 20D and 20E, fig. 8B) extends beyond the first end of the first conductor (21 below package 20D and 20E, fig. 8B), and the second end of the second conductor (21 below package 20D and 20E, fig. 8B) extends beyond the second end of the second conductor (21 below package 20D and 20E, fig. 8B).  
With respect to claim 25, Sando discloses wherein the first conductor (21 below package 20D and 20E, fig. 8B) is positioned between the first and second semiconductor dies (20E, fig. 8b) and the second conductor (21 below package 20D and 20E, fig. 8B), and the first conductor (21 below package 20D and 20E, fig. 8B) extends in a same direction as the second conductor (21 below package 20D and 20E, fig. 8B).  
.

Response to Arguments
Applicant's arguments filed 17 February 2021 have been fully considered but they are not persuasive. Applicant has argued that Sando does not teach or suggest a first leadframe and a second leadframe as set forth in claim 1. However, the Examiner disagrees, Sando does discloses a first leadframe 21 and a second leadframe 11/14/27, since 11/14/27 can function as a leadframe. wherein same metal structures 21 inside a chip package 22a and 22b that carry signals from the die to the outside lead. Second, Applicant has argued that Sando does not teach or suggest the conductor (of the first leadframe) providing a direct electrical connection for an electrical signal between the first semiconductor die and the second semiconductor die, and Applicant has also argued that Sando does not teach or suggest a ground return path that is specifically between the circuit devices 20D, 20E. The Examiner also disagrees with these arguments, since Sando shows in figures 2C and 8B that wiring layer such as layer 25 connects to the lead 21 and conductor island 21 and the solder bump is a conductor material that can transfer an electrical signal from chip 22b to the outer circuit. Therefore for these reasons the rejection of claims 1-9 and 21-26 over Kimura et al. has been maintained.

    PNG
    media_image2.png
    207
    498
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU

Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822